SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 25, 2012 Littlefield Corporation (Exact name of registrant as specified in its charter) Delaware 0-24805 74-2723809 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 2501 North Lamar Boulevard Austin, Texas 78705 (Address of principal executive office) Issuer's telephone number: (512) 476-5141 Section 2Financial Information Item 2.02.Results of Operations and Financial Condition On July 25, 2012, Littlefield Corporation issued a news release entitled “Littlefield Corporation Announces Q2 2012 Results.” A copy of that press release is attached as Exhibit 99.1 to this Report. The information in the report, including Exhibit 99.1 attached hereto, shall not be deemed to be “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section or Sections 11 and 12(a)(2) of the Securities Act of 1933, as amended. The information contained herein and in the accompanying exhibit shall not be incorporated by reference into any filing with the U.S. Securities and Exchange Commission made by the Company, whether made before or after the date hereof, regardless of any general incorporation language in such filing. Section 9Financial Statements and Exhibits Item 9.01Financial Statements and Exhibits (c)Exhibits Exhibit No. 99.1News Release dated July 25, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: July 25, 2012 Littlefield Corporation By: /s/ Richard S. Chilinski Name: Richard S. Chilinski Title: Chief Financial Officer
